 


109 HR 4175 IH: To insert certain counties as part of the Appalachian Region.
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4175 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2005 
Mr. Davis of Tennessee introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To insert certain counties as part of the Appalachian Region. 
 
 
1.Appalachian regionSection 14102(a)(1)(K) of title 40, United States Code, is amended— 
(1)by inserting Giles after Franklin;
(2)by inserting Hickman after Hawkins; and  
(3)by inserting Lawrence, Lewis, Lincoln after Knox.  
 
